Citation Nr: 9933637	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  97-24 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to Department of Veterans Affairs improved death 
pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1944 to 
August 1945.  He died in August 1996.  The appellant is his 
widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 determination of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that the appellant's net worth was such that she 
was not entitled to nonservice-connected death pension 
benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  An application for VA death pension benefits was received 
on October 4, 1996.

3.  The appellant has $106,000 in liquid assets.

4.  In her claim, the appellant reported annual income of 
$14,078.04, annual expenses of $10,825.56, burial expenses of 
$5,803.63 and allowable unreimbursed medical expenses of 
$4,283.65, resulting in expenses exceeding income by 
$6,834.80 for the year.

5.  It is reasonable that some portion of the appellant's 
assets be consumed to pay for her maintenance.    




CONCLUSION OF LAW

The corpus of the appellant's estate preclude the payment of 
death pension benefits.  38 U.S.C.A. §§ 1543, 5107 (West 
1991); 38 C.F.R. §§ 3.274, 3.275 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Nonservice-connected improved death pension benefits are 
payable by VA to a surviving spouse of a veteran who served 
during wartime (because of the veteran's nonservice-connected 
death).  Basic entitlement exists if: (i) the veteran had 
qualifying service or (ii) the veteran was, at time of death, 
receiving or entitled to receive compensation or retired pay 
for a service-connected disability based on service during a 
period of war; and (iii) the surviving spouse meets the net 
worth requirements of 38 C.F.R. § 3.274 and has an annual 
income not in excess of the applicable maximum annual pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1541, 
1542 (West 1991); 38 C.F.R. § 3.3(b)(4) (1999). 

Effective December 1, 1995, the maximum annual rate of 
improved death pension for a surviving spouse with no 
dependents was $5,527.  Effective December 1, 1996, the 
maximum annual rate was $5,688.  38 U.S.C.A. § 1541; 38 
C.F.R. § 3.23(a)(5).

As a general rule, when determining countable income for 
improved death pension purposes, all payments of any kind and 
from any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.23, 3.271(a).  
The provisions regarding improved death pension benefits 
require that the surviving spouse's monthly income be 
annualized, i.e., multiplied by 12, from the date of 
entitlement and that income has been subtracted from the 
maximum annual pension income limit for a surviving spouse 
with no dependents.  38 C.F.R. §§ 3.271, 3.272.

In the present case, the veteran died in August 1996.  The 
appellant's representative submitted an "informal" claim 
for death pension which was date stamped as having been 
received at the RO on October 4, 1996.  A completed 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits was date stamped as having been 
received at the RO on October 11, 1996.

In connection with her application, the appellant reported 
net worth of $106,000, consisting of bank deposits and 
certificates of deposit and an IRA account.  In addition, she 
indicated she had monthly income from Social Security 
Administration (SSA) benefits of $719, wages of $266.67 and 
interest income of $187.50.  She also reported the veteran's 
funeral expenses (the record includes a copy of a receipt 
dated October 5, 1996, for $5,803.63 paid by the appellant) 
and medical expenses she incurred on her own behalf.  

In March 1997, the appellant submitted a report of average 
monthly expenses in which she pointed out that she had 
recently given "almost $4,000 to [her] children and 
grandchildren as Christmas gifts."  She also indicated that 
she was paying the expenses for her adult daughter and caring 
for her mother, who was living with the appellant.  In her 
expense report, the appellant noted expenses paid on behalf 
of her daughter and grandchildren as well as expenses on her 
own behalf.  Total expenses paid on the appellant's behalf 
alone amounted to $902.13 per month.  

In April 1997, the RO made a corpus of estate determination 
and noted that the appellant was 64 years of age and had a 
life expectancy of 17.1 years.  The RO calculated the 
appellant's monthly income as $1,173.17 and monthly expenses 
of $902.13.  Given that the appellant's monthly income 
exceeded monthly expenses, and given the size of her net 
worth, the RO concluded that the appellant was able to meet 
her monthly expenses and basic needs without VA benefits.  
Expenses paid by the appellant for her adult daughter were 
not considered, as her daughter was not a dependent for VA 
purposes.

The appellant disagreed with that determination, arguing that 
funds in the IRA should not be considered part of her 
"income" as those funds were not accessible without penalty 
and interest should not be countable until actually 
distributed to her.  In a June 1997 statement, a bank 
representative related the bank policy regarding an early 
withdrawal penalty on customer's IRA accounts if they choose 
to draw on them before maturity or before the age of 70 1/2.  
In a July 1997 statement, the appellant reiterated her 
argument regarding inclusion of the funds in the IRA and her 
own medical expenses.  

The Board points out that burial expenses paid by a surviving 
spouse during the calendar year following that in which death 
occurred may be deducted from annual income for the 12-month 
annualization period in which they were paid or from annual 
income for any 12-month annualization period which begins 
during the calendar year of death, whichever is to the 
claimant's advantage.  However, any such expenses paid 
subsequent to death but prior to date of entitlement (i.e. 
the effective date) are not deductible. 38 C.F.R. § 3.272(h)

Applicable law also provides that the effective date for an 
award of nonservice-connected death pension based on a claim 
received on or after October 1, 1984, shall be the first day 
of the month in which the veteran's death occurred if a claim 
is received within 45 days of the date of the veteran's 
death; otherwise, the effective date shall be the date the 
claim is received. 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(c)(3)(ii).

The veteran died in August 1996 and the appellant's 
application was received in October 1996, more than 45 days 
later.  The "informal" claim was received on October 4, 
1996; as such, that date would be the effective date.  Of 
record is a copy of a receipt from a funeral home noting 
burial expenses in the amount of $5,803.63 were paid October 
5, 1996.  As the payment was made after the date of 
entitlement, the Board finds that amount is deductible.  
38 C.F.R. § 3.272 (h).  

The appellant also claims that unreimbursed medical expenses 
should be used to reduce her annual income.  Unreimbursed 
medical expenses will be excluded from countable annual 
income when all of the following requirements are met: (i) 
They were or will be paid by a surviving spouse for medical 
expenses of the spouse, veteran's children, parents and other 
relatives for whom there is a moral or legal obligation of 
support; (ii) They were or will be incurred on behalf of a 
person who is a member or a constructive member of the 
spouse's household; and (iii) They were or will be in excess 
of 5 percent of the applicable maximum annual pension rate or 
rates for the spouse (including increased pension for family 
members but excluding increased pension because of need for 
aid and attendance or being housebound) as in effect during 
the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(g).

As noted hereinabove, the maximum allowable rate of pension 
effective December 1, 1995 was $5,527 and effective December 
1, 1996, $5,688.  Therefore, any unreimbursed expense 
exceeding $276.35 (5% of the December 1995 rate) or $284.40 
(5% of the December 1996 rate) may be excluded from the 
annual income.  Applying those calculations to the 
appellant's case, that would result in allowable unreimbursed 
medical expenses of $4,283.65 (using the December 1995 
rates).  

In this case, the maximum annual rate allowable at the time 
of the receipt of the appellant's October 1996 application 
was $5,527.  The appellant's countable annual income was 
$14,078.04.  The appellant reported burial expenses of 
$5,803.63 and $4,560 in unreimbursed medical expenses.  The 
allowable unreimbursed medical expense is calculated as 
$4,283.65.  Therefore, her countable income, reduced by those 
amounts, is $3,990.76, which is below the maximum annual 
rate.  

The Board further notes, however, that pension payable to a 
surviving spouse shall be denied or discontinued when the 
corpus of the estate of the surviving spouse is such that 
under all the circumstances, including consideration of the 
surviving spouse's income and the income of any child for 
whom the surviving spouse is receiving pension, it is 
reasonable that some part of the corpus of the surviving 
spouse's estate be consumed for the surviving spouse's 
maintenance.  38 U.S.C.A. § 1543(a)(1); 38 C.F.R. § 3.274(c).  
The terms "corpus of estate" and "net worth" mean the 
market value, less mortgages or other encumbrances, of all 
real and personal property owned by the claimant, except the 
claimant's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  38 
C.F.R. § 3.275(b).  In determining whether some part of the 
claimant's estate should be consumed for the claimant's 
maintenance, consideration will be given to the amount of the 
claimant's income together with the following: whether the 
property can be readily converted into cash at no substantial 
sacrifice; life expectancy; number of dependents who meet the 
definition of member of the family; and potential rate of 
depletion, including unusual medical expenses for the 
claimant and the claimant's dependents.  38 C.F.R. § 
3.275(d).

Consideration of the above mentioned factors is necessary 
since it is inconsistent with the pension program to allow a 
claimant to collect a pension while simultaneously retaining 
a sizable estate.  The Board recognizes that there are no 
precise guidelines VA must follow in determining what size 
estate precludes payment of pension benefits.

Here, the pertinent question is whether it is reasonable for 
a portion of the estate in question to be consumed to provide 
for the appellant's maintenance.  Using the most recently 
supplied income and expense figures, the appellant's annual 
countable income was below the maximum allowable rate.  
However, the appellant has a net worth of $106,000 and she 
has no dependents for VA purposes.  Even considering the 
appellant's argument that her IRA funds not be considered, 
approximately $70,000 of the assets are in liquid form and 
are readily available for meeting living expenses.  Although 
her interest income can be expected to decline as her liquid 
assets (such as savings accounts) are depleted, she has 
sufficient assets to meet her necessary living expenses for a 
significant period of time.  While she has indicated that she 
can no longer operate her home-based business due to ill 
health, no verification of this has been submitted.  
Nevertheless, the fact remains that the appellant has 
significant, currently available assets.  Although the Board 
is sympathetic to the appellant's claim, entitlement to death 
pension benefits is only based on an appellant's current net 
worth and financial needs.  Should the corpus of the estate 
become significantly depleted by increased expenditures or 
for other reasons, she may again file a claim for improved 
death pension benefits.  Based upon the current record, the 
Board finds that the appellant's net worth is of sufficient 
size such that some portion of it should be consumed to 
defray the cost of her maintenance.  The preponderance of the 
evidence is against the claim, and the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107.  Accordingly, 
the Board concludes that her net worth currently is a bar to 
receipt of death pension benefits. 38 U.S.C.A. §§ 1543, 5107; 
38 C.F.R. §§ 3.274, 3.275.


ORDER

The appeal is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

